Citation Nr: 1225536	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date before April 28, 1999, for the grant of a total disability rating for compensation based on individual unemployablity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to March 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Before April 28, 1999, there was no unadjudicated claim, formal or informal, for a total disability rating for compensation based on individual unemployability.

2.  There is no factual and legal merit for an effective date before April 28, 1999, for a total disability rating for compensation based on individual unemployability. 


CONCLUSION OF LAW

The criterion for an effective date before April 28, 1999, for the grant of a total disability rating for compensation based on individual unemployability had not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16(b) (2011).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letter, dated in March 2006. The Veteran was notified of the evidence needed to substantiate the claim for an earlier effective date. 






As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the statement of the case, dated in September 2008.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this case, the RO has obtained pertinent VA medical records.  The Veteran has not identified any additionally available evidence for the RO to obtain on his behalf in consideration of his appeal. 

Given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Assigning an Effective Date

The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Also, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA or uniformed services report of examination or hospitalization will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1).  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  To qualify as a "report of examination" under 38 C.F.R. § 3.157(b)(1), a VA medical record must describe the results of a specific examination.  See Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  Also, to qualify as an informal claim under 38 C.F.R. § 3.157(b), the report of examination or hospitalization must indicate that the veteran's service-connected disability worsened since the time it was last evaluated.  






When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Criteria for Total Disability Rating for Compensation based on Individual Unemployability 

A total disability rating for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Facts and Analysis

In March 1987 in a rating decision, the RO granted service connection for schizophrenia and assigned a 50 percent rating.  In July 1991 in a rating decision, the RO continued the 50 percent rating.  





After the Veteran was notified of the rating decision of July 1991 and of his right to appeal, he did not appeal the rating decision and the rating decision became final by operation of law and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b)-(c).  

Subsequent to the rating decision in July 1991, the earliest VA records pertaining to the severity of the Veteran's disabilities were dated in January 12, 1999.  The VA records show that the Veteran went to a VA emergency room with complaints of chest pains, and he stated that he needed to be restarted on medication due to hearing voices.  The Veteran also complained of paranoia.  On mental status examination, the Veteran was appropriately dressed, tearful, sad, and cooperative, with a flat affect.  He was noted to have had perceptual disorder, auditory hallucinations, impaired memory, and limited insight.  The Veteran was offered hospitalization, but he declined, and he was not committable. 

On January 12, 1999, a VA social worker noted that the Veteran and his wife had been seen in the emergency room that day.  The Veteran's wife stated that she had brought the Veteran into the emergency room for medical problems, and that there had been no problems with the Veteran at home.  The Veteran was not acutely psychotic.  

In February and March 1999, VA records show that the Veteran was seen by a VA psychiatrist and a psychologist.  He was noted to be alert, quiet, pleasant, oriented, and cooperative.  He indicated that his medication remained helpful and that his symptoms, including hearing voices continued, but with medication were less severe.  He also stated that his wife and sons were very understanding and supportive of him, and that with family support and current medication he felt that he was coping fairly well at the time.  





On March 16, 2000, the Veteran filed a claim for a disability rating higher than 50 percent for his service-connected schizophrenia.  In a rating decision in February 2001, the RO granted both an increased rating of 70 percent for schizophrenia and a total disability rating, each effective March 16, 2000, date of his claim for increase.  The Veteran appealed the effective date of increased for schizophrenia.  In a decision in December 2005, the Board granted an earlier effective date of April 28, 1999, for the 70 percent rating for schizophrenia.  

In a rating decision in February 2006, implementing the Board's award of the earlier effective date for a 70 percent rating, the RO also assigned an earlier effective date of April 28, 1999, for the award of the total disability rating.  The Veteran then appealed the effective date for the total disability rating.

Before April 28, 1999, the Veteran's service-connected disabilities were schizophrenia, rated 50 percent, and left inguinal hernia, rated noncompensable or zero percent.  The combined rating was 50 percent. Therefore before April 28, 1999, the Veteran did not meet the criteria for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a).  

Accordingly, the Board may only consider whether an effective date for the grant of a total disability rating before April 28, 1999, was warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  

First, the Veteran's claim received on March 16, 2000, was the earliest claim for increase since the final rating decision in July 1991.  The record does not reflect any communication or action, formal or informal, indicating intent to apply for an increase before March 16, 2000, and the Veteran has identified no such communication or action.  





Even if the VA records from January 1999 to March 1999 constituted an informal claim under 38 C.F.R. § 3.157(b), the effective date for an award of increased compensation cannot be earlier than one year from the date of receipt of the claim for increase.  As the claim for increase was received on March 16, 2000, the earliest effective can be no earlier than March 16, 1999, under 38 C.F.R. § 3.400(o)(2), if it was factually ascertainable that a total disability rating was warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  Or the effective date can be challenged on the basis of clear and unmistakable error, which the Veteran has not raised. 

Therefore any VA record dated before March 16, 1999, cannot be the basis for an earlier effective date.  In the case, the date of the last entry for psychiatric treatment was March 5, 1999, before the date of March 16, 1999, and the next date for psychiatric treatment was April 28, 1999, after March 16, 1999, which does work to the Veteran's advantage.  For this reason, the Board need not reach the question whether it was factual ascertainable that the Veteran was unable to secure or to follow a substantially gainful occupation on an extraschedular basis. 

Accordingly, the Board finds that an effective date before April 28, 1999, for the grant of a total disability rating is not established.  As the preponderance of the evidence is against the claim, that benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

An effective date before April 28, 1999, for the grant of a total disability rating for compensation based on individual unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


